Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated May 4, 2022.
Claims 16-35 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 16 and 26 state “the first feedback signal is utilized by the controller to determine a pressure within the uterus”.  The disclosure lacks support for this feature because the claim requires that given a particular feedback signal, a particular internal pressure can be determined.
Applicant’s disclosure fails to provide the necessary algorithm for performing the claimed function.  Memory 324 stores calibration information regarding the pump and impedance information regarding the endoscope, but nowhere does the disclosure state how that information is used or connected to internal body pressure.  Proportional values, also referred to as correlating information, are mentioned, but there is no further explanation.  The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  Here, Applicant has failed to provide any support for how the motor performance correlates to internal body cavity pressure.
The problem remains that Applicant’s alleged invention is based on the idea that this system operates without a pressure sensor.  As seen in Fig. 6, the current at the motor of the pump is monitored and the body cavity pressure is determined based on the current feedback.  There is no discussion as to how this is done other than to say the various parameters regarding the motor, the pump, the tubing, and the endoscope are related.  If these relationships are well-known such that no discussion is necessary, then the Examiner fails to see how Applicant has made a contribution over what was well-known.  If these relationships are not well-known, Applicant’s disclosure does not provide any information as to how these relationships work together to arrive at the desired result.
For at least these reasons, the Examiner concludes that Applicant was not in possession of the claimed invention at the time the application was filed.

Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The Wands factors are addressed below.
(A) The breadth of the claims – The claims are in some ways narrow in that they are limited to an endoscope system with a fluid management system, but the manner in which the controller operates is broad as there is no limitation as to how the current feedback signal is used to relate pump operation with internal body cavity pressure.
(B) The nature of the invention – The invention includes well-known mechanical components and software (the controller is basically a computer running software) to perform the claimed function.
(C) The state of the prior art – The prior art is well defined in this area as there are numerous fluid management systems.
(D) The level of one of ordinary skill – Persons having ordinary skill in the art would have experience in the mechanical arts and with basic programming for the software components.
(E) The level of predictability in the art – The art in general is predictable in that pumps are well-known and their function is similarly well-known.  The software side is not as predictable because the programming needs to be well defined to work.
(F) The amount of direction provided by the inventor – Here, the inventor has provided almost no direction as to how to correlate the various parameters of the pump, tubing, and endoscope, the current feedback signal, and the internal body cavity pressure.  No algorithm or equations are provided such that the correlation between these features is missing.
(G) The existence of working examples – No working examples are known to the Examiner at this time.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure – The quantity of experimentation needed to make the claimed invention would be substantial.  Without any direction from the Applicant as to the necessary algorithms or equations, someone would need to make these determinations without guidance.  Applicant has provided a desired result without providing a roadmap for getting from a starting point to the end.
  Reviewing these factors as a whole, the Examiner concludes that Applicant has not provided an enabling disclosure.

Response to Arguments
Applicant's arguments filed May 4, 2022, have been fully considered but they are not persuasive.
The Examiner maintains that Applicant has failed to establish how it is that the disclosed and claimed invention is able to determine the pressure within the uterus.  While experimental correlation data can be determined, the pressure within the patient is not known.  Also, the disclosure lacks the details necessary to both show possession of the claimed invention and enable the claimed invention as set forth above.  For at least these reasons, the application is not in condition for allowance at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795